                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


RENEE D. BELL,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-1826-Orl-41GJK

U.S. BANK NATIONAL ASSOC.,
RICHARD K. DAVIS, MARK G.
RUNKER, ANDREW CECERE and
FLORIDA HIGHWAY PATROL,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 12). United States Magistrate Judge

Gregory J. Kelly submitted a Report and Recommendation (“R&R,” Doc. 14), in which he

recommends that the Application be denied. He further recommends that the Complaint (Doc. 1)

be dismissed with prejudice because it is frivolous and fails to comply with Federal Rule of Civil

Procedure 8. (Doc. 14 at 4–5).

       Plaintiff filed an untimely Objection to the R&R (Doc. 17). Therein, Plaintiff does not

appear to object to the substance of the R&R but rather Judge Kelly’s authority to issue it.

Plaintiff’s argument is not well taken. See 28 U.S.C. § 636(b)(1)(B) (noting that magistrate judges

may “submit to a judge of the court proposed findings of fact and recommendations for the

disposition” of motions). Additionally, Plaintiff intimates that the judge presiding over a separate

state case may have been biased against her. To the extent that Plaintiff seeks judicial review of a

state court case, this Court has no such authority. See D.C. Court of Appeals v. Feldman, 460 U.S.




                                            Page 1 of 2
462, 482 (1983); see also Rooker v. Fid. Tr. Co., 263 U.S. 413, 415–16 (1923). After a de novo

review of the record, the Court agrees with the analysis set forth in the R&R.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 14) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs (Doc. 12) is DENIED.

           3. The case is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on February 11, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                            Page 2 of 2
